DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-11, 13, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (2007/0224712) in view of Saell (EP 3162398).

	With respect to claim 1, Kaushal et al. teaches a method of monitoring a condition of a dynamic system (Fig. 1), the method comprising: generating a vibration spectrum (seen in Fig. 4A-D) based on vibration signal acquisition device (247a-247d), the vibration signal acquisition device (247a-d) being located at a predetermined location (i.e. a predetermined mounting pattern) of the dynamic system [0090].
	Kaushal et al. remains silent regarding identifying in a frequency domain, a frequency peak based on an amplitude difference between the vibration spectrum and a baseline vibration spectrum, wherein the frequency peak identifies a given frequency value from among a plurality of frequency values and an amplitude value from among a plurality of amplitude values; and correlating the frequency peak to the condition of the dynamic system.
	Saell teaches a similar method for measuring and determining vibrations that includes identifying in a frequency domain (i.e. as Saell teaches a frequency domain being a space in which the signals from a sensor are conveyed in terms of frequency [0038] to compare amplitude and frequency content with reference vibration content), a frequency peak based on an amplitude difference between a vibration spectrum and a baseline vibration spectrum (as Saell teaches in [0038] finding certain characteristic frequency peaks of the frequency spectrum of the vibration measurement, and determining that the differences between the amplitudes of these frequency peaks and the corresponding amplitudes of the reference vibration measurement fall below predetermined thresholds), wherein the frequency peak identifies a given frequency value from among a plurality of frequency values (i.e. certain frequency peaks [0038]) and an amplitude value from among a plurality of amplitude values (i.e. amplitude of these frequency peaks [0038]); and correlating the frequency peak (i.e. as matching the peak to the reference for determining a condition of the system) to the condition of the dynamic system (i.e. as Saell teaches the matching and comparing step is used to identified a timing condition of a dynamic system).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Kaushal et al. to include analytical steps of Saell because Saell teaches such a modification ensures proper detection occurrences based on vibration signals, thereby improving the vibration detection of Kaushal et al. by determining when a condition occurs based on the detected vibrations. 
	 
	With respect to claim 4, Kaushal et al. teaches the method wherein the dynamic system includes a processing chamber [0026] and a gas exhaust line [0026], and wherein the predetermined location is a location adjacent to the gas exhaust line [0062].

	With respect to claim 5, Kaushal et al. teaches the method wherein the predetermined location is a location directly on a pump in fluid communication with the gas exhaust line [0063].

	With respect to claim 6, Kaushal et al. teaches the method wherein the predetermined location is a location on a pump platform (i.e. a platform of the pump, a seen in Fig. 2, having sensors 249a-b).

	With respect to claim 7, Kaushal et al. teaches the method further comprising obtaining a plurality of vibration spectra (Fig. 4A-D) under a plurality of test conditions [0074].

	With respect to claim 8, Kaushal et al. teaches the method wherein the vibration signal acquisition device includes a transducer (i.e. as taught by the disclosed piezoelectric accelerometer [0067]).

	With respect to claim 9, Kaushal et al. teaches the method further comprising analyzing the vibration signals using a vibration signature analysis module (290).

	With respect to claim 10, Kaushal et al. teaches the method further comprising processing the vibration signals by a digital data acquisition (DAQ) system (a portion of 290, as indirectly taught in [0067-0068], which discloses processing the signals collected by the sensors to determine system conditions).

	With respect to claim 11, Kaushal et al. teaches the method further comprising obtaining a baseline vibration spectrum (i.e. a baseline operation condition) when the dynamic system is operating [0064] and a pump is at rest (i.e. to separate mechanical vibrations from baseline references, for example [0086]).

	With respect to claim 13, Kaushal et al. teaches the method further comprising introducing vibration into the dynamic system (Fig. 1) with at least one excitation device (for example an opening or closing of a valve device [0064], or pumps [0086]).

	With respect to claim 14, Kaushal et al. teaches the method further comprising a plurality of excitation devices (i.e. a plurality of pumps) spaced along a fluid flow conduit (gas feed line) of the dynamic system [0086].

	With respect to claim 16, Kaushal et al. teaches the method wherein the at least one excitation device is a vibration motor (i.e. as indirect taught with the disclosed vacuum pumps [0086] which contain motors).

	With respect to claim 17, Kaushal et al. teaches the method wherein the at least one excitation device is a pump [0086].

	With respect to claim 18, Kaushal et al. teaches a system for clog detection [0091] in a fluid flow conduit of a dynamic system (Fig. 1), the system for clog detection [0091] comprising: a plurality of operational components [0086]; a vibration signal acquisition device (247a-247d) disposed at a predetermined location (as predetermined mounting pattern) of at least one of the plurality of operational components (i.e. mechanical components of the system), the vibration signal acquisition device (247a-247d) configured to acquire vibration signals associated with the plurality of operational components [0062]; and a controller (290) configured to: generate a vibration spectrum (Fig. 4A) based on the vibration signals (as collected via 247a-247d) and determine a presence of a clog based on signals [0091]. 
Kaushal et al. remains silent regarding the controller identify, in a frequency domain, a frequency peak based on an amplitude difference between the vibration spectrum and a baseline vibration spectrum, wherein the frequency peak identifies a given frequency value from among a plurality of frequency values and an amplitude value from among a plurality of amplitude values.
Saell teaches a similar method for measuring and determining vibrations that includes identifying in a frequency domain (i.e. as Saell teaches a frequency domain being a space in which the signals from a sensor are conveyed in terms of frequency [0038] to compare amplitude and frequency content with reference vibration content), a frequency peak based on an amplitude difference between a vibration spectrum and a baseline vibration spectrum (as Saell teaches in [0038] finding certain characteristic frequency peaks of the frequency spectrum of the vibration measurement, and determining that the differences between the amplitudes of these frequency peaks and the corresponding amplitudes of the reference vibration measurement fall below predetermined thresholds), wherein the frequency peak identifies a given frequency value from among a plurality of frequency values (i.e. certain frequency peaks [0038]) and an amplitude value from among a plurality of amplitude values (i.e. amplitude of these frequency peaks [0038]); and correlating the frequency peak (i.e. as matching the peak to the reference for determining a condition of the system) to the condition of the dynamic system (i.e. as Saell teaches the matching and comparing step is used to identified a timing condition of a dynamic system).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Kaushal et al. to include analytical steps of Saell because Saell teaches such a modification ensures proper detection occurrences based on vibration signals, thereby improving the vibration detection of Kaushal et al. by determining when a condition occurs based on the detected vibrations.
With respect to claim 19, Kaushal et al. teaches the system further comprising at least one excitation device (for example pumps [0086]).

With respect to claim 20, Kaushal et al. teaches the system further comprising a plurality of excitation devices (i.e. pumps and other mechanical elements) spaced along the fluid flow conduit of the dynamic system [0086].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (2007/0224712) in view Saell (EP 3162398), as applied to claim 1, further in view of Scheske et al. (2019/0377064).

	With respect to claim 12, Kaushal et al. teaches all that is claimed in the above rejection of claim 1, including teaching heater (203, 231-235) but remains silent regarding the method further comprising activating the heater in response to a predicted change in the condition of the dynamic system.
	Scheske et al. teaches a similar method that includes activating a heater until a blockage is clear [0026].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method such that the heaters taught in Kaushal et al. are activated when a clog is detected because Scheske et al. teaches such a modification aids in removing a condition that prevents proper operation of a system upon detection.

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (2007/0224712) in view of Saell (EP 3162398), as applied to claim 13, further in view of Silva et al. (Vibration analysis for fouling detection using hammer impact test and finite element simulation).

With respect to claims 14 and 21, Kaushal et al. teaches all that is claimed in the above rejection of claims 13 and 19, but remains silent regarding the plurality of excitation devices are instrumented hammers.
Silva et al. teaches a similar method that includes an excitation device being a hammer (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method such that the devices are hammers because Silva et al. teaches such a modification provides a non-invasion way to detect fouling in pipelines, thereby improving the detection results of Kaushal et al..

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (2007/0224712) in view of Saell (EP 3162398), as applied to claim 19, further in view of Pfeiffer (5,264,831).

With respect to claim 22, Kaushal et al. teaches all that is claimed in the above rejection of claim 19, but remains silent regarding the excitation device is a piezoelectric stack transducer.
Pfeiffer teaches a similar system having an excitation device being a piezoelectric stack transducer (30).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system to include a piezoelectric stack transducer as an excitation device because Pfeiffer et al. teaches such devices provides a non-invasion way to create vibration for sensing conditions within a system, thereby improving the detection results of Kaushal et al..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole (2018/0252611) which teaches determining and comparing differences (e.g., numerical differences) in amplitude peaks at respective frequencies and/or frequencies ranges. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853